Citation Nr: 1112080	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active service from January 1991 to August 1991.  She also had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims of service connection for low back and bilateral feet disabilities.

The Veteran testified before a Veterans Law Judge in December 2008. A copy of the transcript of this hearing has been associated with the claims file.  The Veterans Law Judge who presided at the hearing is no longer at the Board, and the Veteran was offered the opportunity to have another hearing before a Veterans Law Judge.  The Veteran declined per a letter signed in March 2010.  See 38 C.F.R. § 20.707.


FINDINGS OF FACT

1. The Veteran sustained a low back injury during a period of active duty for training (ACDUTRA) and had continuous symptoms after service separation; the competent evidence is in relative equipoise as to whether her current low back disability manifested by lumbar radiculopathy, spinal stenosis, and degenerative lumbar spondylosis had its onset during active service.

2. The weight of the evidence is in relative equipoise as to whether the Veteran has arthritis deformity of the feet, aggravated by a low back disorder.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a low back disorder manifested by a lumbar radiculopathy, spinal stenosis, and degenerative lumbar spondylosis have been met. 38 U.S.C.A. §§ 101(22), 101(24), 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3. The criteria for establishing service connection, secondary to a low back disorder, for arthritis deformity of the feet have been met. 38 U.S.C.A.    §§ 101(22), 101(24), 1110, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In view of the fully favorable disposition as to all issues on appeal, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  Any deficiencies as to VA's duty to notify and assist are deemed moot.  

II. Analysis

The Veteran is seeking service connection for a low back disorder and a foot disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service- connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Further regarding secondary service connection via aggravation, it is noted that 38 C.F.R. § 3.310 was revised during the course of the Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 2006).  When a regulation or statute is revised during the course of an appeal, the Board generally must determine which version should be applied and/or the respective time periods for application of the respective versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  This depends on whether the revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the claimant more onerous than those of the unrevised version.  There is no indication that the revision was meant to have a retroactive effect.  Therefore, the Board will apply the version in effect prior to the revision.

Service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), which is defined as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22), (24). Also, service connection may be granted for injuries-but not disease-incurred while on Inactive Duty for Training (IDT), which is defined as other than full-time training performed by Reserves. 38 U.S.C.A. § 101(23), (24). The presumption of sound condition, however, does not apply if an entrance examination was not performed prior to a period of ACDUTRA or IDT.  Moreover, the presumption of aggravation is not applicable to a claimant seeking service connection "based on a period of activity duty for training" and inactive duty training.  Service connection will only be warranted if the evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training." Smith v. Shinseki, 24 Vet. App. 40, 47.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

A. Low Back Disorder

The Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted for a low back disorder.

The Veteran testified during her Board hearing that she first injured her back in an accident during ACDUTRA in Anaheim, California.  She explained that the plane made an emergency landing in Hawaii and that she and the other passengers exited the plane from the sliding chute.  When jumping from the chute, she landed on her buttocks and began experiencing pain in her back several days afterward.  Following the incident, the Veteran sought treatment from a private doctor.  Although she was not entirely clear as to the date of the incident, other evidence of record shows that the plane accident occurred toward the end of 1984.

Consistent with her Board hearing testimony, the Veteran's service treatment records (STRs) reveal treatment for low back complaints.  Specifically, an orthopedic consultation sheet in her STRs dated from September 1985 refers to the Veteran's back complaints, which she stated began after the same plane accident approximately 10 months prior to the consultation.   Also, a STR record from August 1986 notes the Veteran's herniated discs in the L4 and L5 area and prescribes light duty. 

In light of the Veteran's credible Board testimony and her STRs, the Board finds the evidence establishes that a low back injury occurred during a plane accident in service.

Post-service treatment records also refer to the Veteran's low back disorder.  A September 2006 letter from a VA physician recommended that she be off-duty due to "acute exacerbation of chronic lower back pain."  Moreover, a September 2006 VA examination reflects complaints of low back pain persisting since her injury.
A private physician in October 2006 also prescribed a cane for the Veteran's lower back pain with sciatica.  

The above evidence demonstrates nearly continuous symptoms after the Veteran's injury toward the end of 1984.

In connection with her present claim, the Veteran underwent a VA examination in September 2006. The VA examiner reviewed the history, including her complaints of persistent pain since service.  The VA examiner also performed a physical examination and interpreted X-ray results.  The VA examiner's final diagnosis was lumbar radiculopathy, spinal stenosis, and degenerative lumbar spondylosis.   The VA examiner opined that the Veteran's symptoms are most likely caused by, or a result of, her activities during active duty.

The Board finds the VA examiner's opinion highly probative.  First, the physician demonstrated that he was fully informed of the pertinent medical history by making specific references to evidence in the claims file.  Moreover, the VA examiner fully articulated his opinion and provided a reasoned analysis.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Because it is factually accurate, fully articulated, and based on sound reasoning, the Board finds that the VA examiner's opinion is highly probative with regard to the issue of the etiology of the Veteran's low back disorder.  Id.  Moreover, no other competent evidence of record refutes the findings of the September 2006 VA examiner.

In conclusion, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran's low back disorder was as likely as not incurred in a period of ACDUTRA. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Thus, service connection is warranted.

B. Bilateral Foot Disorder

The Board also finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted for a bilateral foot disorder for the following reasons.

First, the Board above grants service connection for lumbar radiculopathy, spinal stenosis, and degenerative lumbar spondylosis.

Second, a September 2006 VA examiner diagnosed the Veteran with arthritis and deformity of the bilateral feet and opined that the disorder is as likely as not caused by or a result of the Veteran's low back disorder sustained while on active duty.  Specifically, he noted that the low back disability would cause gait changes, which in turn would contribute to feet problems.  Because the opinion was offered following a review of the record and a physical evaluation, and as the examiner provided a clear rationale in support of his conclusion, the Board finds this opinion highly probative.  Moreover, no other competent evidence of record refutes the findings of the September 2006 VA examiner.

The evidence, in summary, shows a current low back disorder, and a bilateral foot disorder.  Moreover, the September 2006 VA examiner opined that the bilateral foot disorder was aggravated by the now service-connected low back disorder.  As the instant claim was filed prior to October 2006, there is no requirement that the baseline level of disability be established in order to award service connection.

In conclusion, the Board finds that the evidence is at least in a state of relative equipoise in showing that service connection is warranted. 38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection for a bilateral foot disorder is granted.


						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder manifested by lumbar radiculopathy, spinal stenosis, and degenerative lumbar spondylosis, manifested by sciatica, is granted.

Service connection for a bilateral foot disorder manifested by arthritis and deformity is granted.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


